DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Final Office Action.  
Election/Restrictions
	Applicant's election without traverse of Group (I) in the reply filed on December 24, 2021 is acknowledged. Group (I), drawn to the compounds of formula (I), tricyclic-fused-quinolines, and compositions thereof, embraced by claims 62-96 was elected by Applicant. Applicant has not pointed to any errors in the Examiner’s analysis of the classification of the different inventions.  The requirement is still deemed proper and is therefore made FINAL.
Applicant elected the following species:

    PNG
    media_image1.png
    111
    219
    media_image1.png
    Greyscale
and indicated claims 62, 63, 67, 68, 71-77, 80, 81, 88, 89 and 92-96 read on said species. The elected species was not found during the search. Therefore, the search was expanded.
In summary, claims 67, 68, 72, 74, 75-77, 80-91, 94 and 96-109 are pending. Claims 67, 68, 72, 74, 75-77, 80-91, 94, 96 and 101-109 are under consideration. Claims 97-100, drawn to an invention nonelected without traverse, are withdrawn from consideration. 
Specification
The objection to the abstract of the disclosure because of the proper content of an abstract of the disclosure, is withdrawn based on the amendments. 
Claim Rejections
Claims 67, 68, 72, 74, 75-77, 80-91, 94, 96 and 101-109 are rejected as each directed to an improper Markush group. These Markush claims are rejected under the judicially approved ‘‘improper Markush grouping’’ doctrine when the claim contains an improper grouping of alternatively useable species. In re Harnisch, 206 USPQ 300 (CCPA 1980). A Markush claim contains an ‘‘improper Markush grouping’’ if: (1) the species of the Markush group do not share a ‘‘single structural similarity,’’ or (2) the species do not share a common use. The species of the present claims do not share a ‘‘single structural similarity. Therefore, a rejection on the basis that the claims contain an ‘‘improper Markush grouping’’ is appropriate. The rejection of the claims will be maintained on the basis that the claims contain an ‘‘improper Markush grouping’’ until the claims are amended to include only species that share a single structural similarity and a common use, or the applicant presents a sufficient showing that the species in fact share a single structural similarity and a common use. 
Under principles of compact prosecution, the applicant elected a single disclosed species for search and examination (i.e., an election of species). The prior art search did not find the elected species in the prior art, and the search has been extended to those additional species that fall within the scope of a permissible Markush claim. In other words, the search has been extended to the species that share a single structural similarity and a common use. Proper Markush claims will be examined for patentability over the prior art with respect to the elected species or group of indistinct species, as well as the species that share a single structural similarity and a common use with the elected species or group of indistinct species (i.e., the species that would fall within the scope of a proper Markush claim). Federal Register, Vol. 76, No. 27, 02-09-2011, page 7166.
	Claims 67, 68, 72, 74, 75-77, 80-91, 94, 96 and 101-109, directed to the nonelected species, are withdrawn from further consideration. The prior art search will not be extended unnecessarily to cover all nonelected species. The Examiner suggests limiting the claims to the elected species, pyrrolo[3,2-c]quinolines, wherein Z1= C, Z2= C, X= C, and B is pyrrolidinyl.
	Applicant traverses by stating “the office has arbitrarily selected a group, pyrrolo[3,2-c]quinolines, where Z1= C, Z2= C, and B is pyrrolidinyl, and suggested that Applicant limit the pending independent claim to such compounds.” This is unpersuasive. The Office has not arbitrarily selected a group. Applicant selected the group based on a proper species election as noted in MPEP 803.02. Moreover, the Examiner followed the guidelines from the Office, which allows for a judicially approved “improper Markush grouping” as noted in the Federal Register, vol. 76, No. 27, 02-09-2011, page 7166. Indeed, the Examiner suggested a way to limit the claims to a proper Markush grouping, as the office has requested Examiners provide suggestions to Applicant to overcome pending rejections. 
	Applicant further contends, “In accordance with the two-prong standard for assessing whether a claim is directed to a proper Markush group, the presently claimed compounds share both: (1) a single structural similarity; and (2) a common use. It is noted that the claims must be viewed as a whole, and are not to be broken down into components. In re Harnisch, 631 F.2d 716 (C.C.P.A. 1980). In the present claims, the single structural similarity is evidenced at least by the substantial portion of the molecule that is fixed. The common use element is satisfied at least because species across the genus are shown to have G9a enzyme inhibition activity. See, application as-filed, Example 1, Table A.” 
This is not persuasive. The compounds do not share a single structural similarity due to the definition of the variable B, which is defined as a 5-, 6-, or 7-membered saturated heterocyclyl. The variability in B ring places the compounds in different classifications. For example, compound 144 in claim 94, is classified in C07D471/04, see below, compound on the left; and compound 79 in claim 94 is classified in C07D487/04, see compound on the right below. 
 
    PNG
    media_image2.png
    117
    329
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    135
    347
    media_image3.png
    Greyscale

The definition of B encompasses a wide range of heterocyclic rings with 5-7 members with nitrogen, oxygen and S((O)n, where n is 0 to 2, see the definition on page 9 of the specification, that affect the classification of the compounds and the claims as currently amended. The classification of these can be, but not limited to, the following: 

    PNG
    media_image4.png
    72
    896
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    174
    902
    media_image5.png
    Greyscale
.
	
Thus, the claims are drawn to multiple inventions and do not constitute an art recognized genus. Because of the marked structural differences at a part of the molecule essential for utility, the claims are deemed to lack unity of invention (see In re Harnish, 206 USPQ 300). The fact that the choices have diverse classification shows that this particular Markush Grouping is repugnant to scientific classification (In re Harnish, 206 USPQ 300 at 305). 
Therefore, the rejection is maintained. 
The Examiner suggests a different amendment to overcome the rejection by limiting the variables R2 and R3, similar to what is in the parent application, 15850389 (US 10829452), so that there is a substantial single structural similarity. 
 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 67, 68, 72, 74, 75-77, 80-91, 94, 96 and 101-109 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-10 and 15-16 of U.S. Patent No. 10829452.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the species cited below is found in claims 4 and 5 of the ‘452 patent and are embraced by the present claims. Moreover, the presently elected species is embraced by the genus of claim 1 of the ‘452 patent.

    PNG
    media_image6.png
    205
    386
    media_image6.png
    Greyscale

	Applicant “respectfully requests that this matter be held in abeyance until such time as allowable subject matter in the instant application is acknowledged.” Thus, the rejection is maintained. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSANNA MOORE whose telephone number is (571)272-9046.  The examiner can normally be reached on Monday - Friday, 10:00 am to 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUSANNA MOORE/Primary Examiner, Art Unit 1624